Citation Nr: 1749582	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for gastric ulcer, to include peptic ulcer disease; and if so, entitlement to that benefit.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to grand mal epilepsy. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and post-traumatic stress disorder (PTSD). 

4.  Entitlement to an increased rating in excess of 40 percent for grand mal epilepsy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a video hearing in August 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

According to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  As discussed below the Veteran was previously denied entitlement to service connection for PTSD and major depressive disorder in two separate rating decisions.  Accordingly, the Board has recharacterized the Veteran's separate psychiatric claims for major depressive disorder and PTSD as one claim for an acquired psychiatric disorder to include PTSD and major depressive disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 40 percent for grand mal epilepsy and entitlement to service connection for gastric ulcers and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied entitlement to service connection for gastric ulcer disease, hypertension and major depressive disorder; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Evidence added to the record since the final February 2009 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hypertension and major depressive disorder.

3. A diagnosis of gastric ulcers is new and material evidence and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gastric ulcers. 

4. A diagnosis of PTSD is new and material evidence and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 






CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied service connection for gastric ulcer, hypertension, and major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for gastric ulcers.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for major depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Petition to Reopen

Applicable law provides that an RO decision that is not appealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In February 2009, the RO denied entitlement to service connection for gastric ulcers, hypertension and major depressive disorder, claimed as depression with sleeping problems and anxiety.  At that time, the RO considered the Veteran's service treatment records, which were devoid of any complaints, treatment for or diagnosis of any of the noted conditions.  Also considered were available VA treatment records and statements from the Veteran.  A VA examination was conducted in October 2008 and there were objective findings of elevated blood pressure; the examiner confirmed a diagnosis of hypertension.  However, the examiner found no causal or etiological relationship between her hypertension diagnosis and grand mal seizures.  There was also no medical evidence showing the Veteran had developed or been diagnosed with hypertension in the year following separation from service.  

The RO previously denied service connection for gastric ulcer in December 1992 rating decision because the medical literature did not support stomach ulcers as side effects of the use of medications used to treat her seizure disorder.  Moreover, there were no objective findings or diagnosis for any kind of ulcer within available treatment records. 

A VA mental disorders examination was conducted in October 2008 and the Veteran reported various symptoms including hopelessness, trouble sleeping, anxiety, lack of motivation and inability to concentrate.  These symptoms began in December 2007.  The examiner diagnosed major depressive disorder and noted that her reported symptoms were controlled by continuous medication.  VA treatment records showed treatment for a mental disorder, but the RO did not find it was sufficient to establish a relationship between her disability and service.  

Based on the foregoing, the RO denied service connection for hypertension, gastric ulcer and major depressive disorder on all possible bases.

The February 2009 rating decision, with notice of appellate rights, was mailed to the Veteran's address of record and was not returned as undeliverable.  Therefore, although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to his claim during the one-year appeal period following the issuance of the February 2009 rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the February 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The Veteran was diagnosed with PTSD in January 2011 following a positive screening and mental health diagnostic interview.  The development of a new and separate condition provides a different factual basis upon which a claim can be considered.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, the claim for an acquired psychiatric disorder, to include major depressive disorder and PTSD must be reopened. 

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the claim for hypertension is a diagnosis within 1 year following separation from service or evidence showing a nexus between hypertension and service.  Unestablished facts necessary to substantiate the claim for gastric ulcer are a diagnosis, and a nexus between service and a current diagnosis.

The Veteran submitted a petition to reopen her claims in July 2010; her statement detailed the onset and progression of her conditions since service.  Evidence associated with the claims file following the February 2009 rating decision includes SSA records, statements in support of her claim, her hearing testimony, and various VA and private treatment records. 

Nothing in the treatment or SSA records revealed any evidence that could be considered material and would substantiate the Veteran's claims for hypertension.  However, records do show a diagnosis and treatment for gastric ulcers.  

Within her statements, she asserted that her anxiety and depression began during service after she encountered severely injured soldiers as part of her job processing final paychecks.  She wrote that the anxiety also caused high blood pressure and stomach problems due to panic episodes. 

During the August 2017 hearing, she testified that doctors told her that she had hypertension due to her nightmares and mentioned having a physician complete a Disability Benefits Questionnaire to that effect.  

The credibility of the above evidence is presumed for the limited purpose of assessing whether the evidence is material.  However, these arguments regarding hypertension and major depressive disorder are not new, as required by the "new and material" analysis.  The Veteran has submitted the same statements since initially filing her claim and no medical evidence providing a positive nexus has been submitted.  However, a new diagnosis of gastric ulcers relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for that issue.   

Under these circumstances, the Board finds that new and material evidence has been received and the petitions to reopen claims of entitlement to service connection for gastric ulcers and an acquired psychiatric disorder, are granted.  However, because there is insufficient evidence to render a decision on these claims at this time, each claim must be remanded for additional development and are addressed in the Remand portion of this decision.  New and material evidence has not been received as to hypertension; therefore, the petition to reopen that claim is denied.   


ORDER

New and material evidence not having been received, petitions to reopen claims of entitlement to service connection for hypertension is denied. 

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for gastric ulcers is granted. 

New and material evidence having been received, the petition to reopen a claim of entitlement to an acquired psychiatric disorder, to include major depressive disorder and PTSD is granted. 


REMAND

Although the Board regrets the additional delay, further development is required before the increased rating and service connection claims can be properly adjudicated. 

VA medical examinations are required for the claims regarding gastric ulcers, acquired psychiatric disorder and grand mal epilepsy.  During the August 2017 hearing, she testified that her epileptic condition was much worse than her current disability rating.  The latest neurological VA examination was performed in December 2010 and the most recent medical records regarding the severity of her condition are dated November 2014.  The December 2014 VA examination was for Todd's Paralysis and specifically excluded epilepsy.  With respect to her gastric ulcer claim, the Veteran has never had a complete VA examination for any stomach condition.  An exam dated August 2012 was canceled after the Veteran indicated she never requested an exam and did not feel her ulcer diagnosis was secondary to her seizure condition.  However, the Veteran testified that she continues to experience ulcers related to her service or secondary to a service-connected disability.  Therefore, a medical opinion will be helpful in this matter.

As to her psychiatric claims, the Veteran has had several diagnoses including major depressive disorder, dysthymic disorder, depression, anxiety and PTSD.  She was afforded VA examinations for mental health conditions in October 2008 and an initial PTSD exam in December 2014; however, examiners did not consider whether her psychiatric diagnoses were secondary to her already service connected disabilities, to include epilepsy.  Therefore, a medical opinion is necessary to adjudicate her claim. 

Treatment records from the Bay Pines VA facility were last associated with the Veteran's claims file in December 2014.  The Veteran has provided VA treatment records through April 2015.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that her claim is adjudicated on the basis of an evidentiary record that is as complete as possible.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at a VA facility since April 2015.  The evidence obtained, if any, should be associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the current level and severity of her grand mal epilepsy condition.  

3. Forward the Veteran's claims file to an appropriate examiner for an opinion as to the nature and etiology of her claimed gastric ulcer condition.  It is left to the examiner's discretion whether to examine the Veteran.  The examiner is asked to provide the following opinion: 

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has gastric ulcers that were caused or aggravated by service or a service connected disability? 

4. Schedule the Veteran for an appropriate VA examination by either a psychologist or psychiatrist for her acquired psychiatric disorder claim, including PTSD and major depressive disorder.  

After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should diagnose her with all psychiatric disorders and determine whether she has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-V. 

The examiner is asked to specifically determine whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD. 

Then, for each acquired psychiatric disorder present, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any acquired psychiatric disorder had its onset in service, or is otherwise related to service. 

The entire claims file should be made available to and reviewed by the examiners, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

5. After completing the above, and any other development deemed necessary, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


